DETAILED ACTION
Status of the Claims
	Claims 1, 3-4 and 6-20 are pending in the instant application. Claims 11-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 3-4 and 6-10are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The U.S. effective filing date has been determined to be 10/27/2017, the filing date of the U.S. Provisional Application No. 62/577,815.

Information Disclosure Statement


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
	Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over IKADA (US 2009/0143287-A1; published June 2009) in view of WRAY (US 2014/0370094-A1; published December, 2014); BARSKY (US 5,508,188; published April, 1996) and Hamill et al. (“Laminins: Roles and Utility in Wound Repair,” 2015, Wound Healing Society; Advances in Wound Care, Vol. 4, No. 4, pp. 250-263).
Applicants Claims
	Applicant claims a biomimetic sponge comprising a homogenous mixture of gelatin, collagen, and laminin, and a cross-linker, wherein the ratio of gelatin to collagen ranges from about 99 wt. % gelatin to about 1 wt. % collagen to about 96 wt. % gelatin to about 4 wt. % collagen and  wherein the amount of laminin ranges from about 0.04 wt. % to about 2 wt. % (instant claim 1).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            IKADA teaches a tissue regeneration substrate that has the ability to release basic fibroblast growth factor (bFGF), among other cell growth factors, a bioabsorbable porous substrate that contains collagen and gelatin (see whole document, particularly the title & abstract).
	IKADA teaches that “A standard production method of artificial dermis involves obtainment of a collagen sponge by freeze-drying, and in order to control degradation and adsorption rates in vivo, a cross-linking treatment is usually conducted.” ([0003]). IKADA teaches gelatin-collagen sponges having a gelatin content of 0 wt. % (i.e. 100 wt. % collagen), a gelatin content of 10 wt. % (i.e. 90 wt. % collagen), a gelatin content of 30 wt. % (i.e. 70 wt. % collagen), a gelatin content of 50 wt. % (i.e. 50 wt. % collagen), and a gelatin content of 100 wt. % (i.e. 0 wt. % collagen) ([0055] to [0059], Test Example 1, Table 1). Regarding the limitation “wherein the ratio of the gelatin to collagen ranges from about 99 wt. % gelatin to about 1 wt. % collagen to about 96 wt. % gelatin to about 4 wt. % collagen.” (instant claim 5), IKADA tested a range of collagen and gelatin each ranging from 0 to 100 wt. %, a range that overlaps with the claimed range. And while IKADA teaches a preferable amount of gelatin in the range of 1-70 wt. %, they clearly suggest testing the full range of amounts of each gelatin and collagen in their composition. Thus one of ordinary skill would also have tested the full range of .
	IKADA teaches the basic method for producing their tissue regeneration substrate includes freeze-drying an aqueous mixture of collagen and gelatin and crosslinking the thus obtained dried substance ([0047]-[0048]) (i.e. “a homogenous mixture of gelatin, collagen”). IKADA teaches that “There is no limitation to the method for cross-linking the freeze-dried substance […] Among these, chemical cross-linking method using a cross-linking agent is particularly preferable, in order to attain a uniform degree of cross-linkage through the entire substrate.” ([0050]). And that “The chemical cross-linking method can be specifically conducted by, for example, immersing the freeze-dried substance in a solution that contains glutaraldehyde or like cross-linking agent. Excessive glutaraldehyde is removed by washing with water, and conducting further freeze-drying, if necessary, thereby obtaining a cross-linked bioabsorbable porous substrate.” ([0051])(instant claim 2).
		IKADA teaches that “The average pore diameter of the small pores in the bioabsorbable porous substrate can be suitably selected depending on the tissue or organ to be regenerated, but is preferably about 10 μm to about 500 μm, and more preferably about 50 μm to about 300 μm.” ([0038]) (instant claim 1, biomimetic sponge comprising gelatin and collagen).

	IKADA teaches further that “The tissue regeneration substrate of the present invention comprises cell growth factors in a collagen- and gelatin-containing bioabsorbable porous substrate. There is no limitation to the cell growth factors as long as they can promote vascularization and enhance the activity of cells. Examples thereof include cell growth factors having a vascularization action, such as a basic fibroblast growth factor (bFGF), an acid fibroblast growth factor (aFGF), a vascular endothelial cell growth factor (VEGF), a hepatocyte growth factor (HGF), a plasma-derived growth factor (PDGF), angiopoietin, and a transforming growth factor (TGF). The preferable embodiment of the present invention is bFGF.” ([0040]) (instant claim 2).
	IKADA teaches that their tissue regeneration substrate is a substrate widely used in tissue engineering, for example, a substrate for use in regenerating skin, bone, cartilage, myocardium and/or fat, and is particularly suitable for as a tissue regeneration substrate for skin (dermis) ([0032]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	WRAY teaches silk-based scaffolds for tissue engineering applications (see whole document) including an active agent such “An endothelialization-inducing agent can be any agent that promotes viability, adhesion, and/or function of endothelial cells, e.g., forming a layer of endothelial cells on a surface. For example, an endothelialization-inducing agent can include, but are not limited to, collagen type I, laminin, VEGF, PDGF, or any combination thereof.” [emphasis added] ([0044]).
	BARSKY teaches method of growing cells in a mammal (see whole document) including providing compositions having combinations of human basement membrane proteins (“Humatrix”) such as laminin (col. 2, lines 26-40). BARSKY teaches that laminin will be present from about 1 to about 15 wt. % (col. 2, lines 58-59)(instant claim 1, “the amount of laminin ranges from about 0.04 wt. 
	Hamill et al. teaches that “Defective wound repair is a major clinical burden. Developing a greater understanding of the fundamental processes involved in normal and pathogenic wound repair is a prerequisite to the development of new or improved therapeutic approaches. The laminins and their related proteins, the netrins, and the LaNts, have been demonstrated to be involved in regulating core cell behaviors required for wound repair.” (p. 250, col. 1). Hamill et al. further teaches Laminin-based therapies including that “the laminins are appealing molecules around which to develop strategies to enhance normal wound closure or to treat chronic/nonhealing wounds. Indeed, one early study demonstrated the validity of this approach through direct application of a preparation of laminins derived from human placenta to a superficial rat skin wound that displayed an enhanced rate of re-epithelialization.”  (p. 257, col. 2, last paragraph). Hamill et al. further teaches laminin-derived peptides have been used for supporting attachment and migration of epidermal keratinocytes in vitro, and further to enhance skin-re-epithelialization with reduced inflammation and decreased granulation tissue in partial-thickness cutaneous wounds in pigs (p. 258, col. 2, last paragraph).
	Regarding the claimed mechanical properties (instant claims 6-9), the tissue regeneration substrate described by IKADA includes substantially the same 1 describes that “The gelatin sponges comprise gelatin which provides mechanical stability and durability without compromising its biocompatibility.” (p. 99, col. 2, lines 6-8). MPEP §2112-IV indicates that the examiner must provide a rationale tending to show inherency. In the instant case the composition and method of making are substantially identical to the instantly claimed composition, and Applicants own statement links the mechanical properties (i.e. stability and durability) to the gelatin content which is within the claimed range. Accordingly, the burden is properly shifted to Applicants to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product (MPEP §2112-V).
	For completeness the examiner notes that WRAY teaches their solid-state silk matrix, can include in some embodiments, includes a compressive modulus in the range of about 75 kPa to about 1000 kPa ([0117])(overlapping the range of instant claim 9). And further that “Selection of a suitable material format can vary with 
	Regarding the claimed water uptake percentage (instant claim 10), the tissue regeneration substrate described by IKADA includes substantially the same composition as that of the instant claims (i.e. 70 wt. % gelatin to 30 wt. % collagen) and is produced by substantially the same method (i.e. gelling/freezing/crosslinking) to obtain a gelatin-collagen biomimetic sponge. MPEP §2112-IV indicates that the examiner must provide a rationale tending to show inherency. In the instant case the composition and method of making are substantially identical to the instantly claimed composition. Accordingly, the burden is properly shifted to Applicants to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product (MPEP §2112-V).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a tissue regeneration substrate including gelatin and collagen and a growth factor such as VEGF in appropriate amounts, as suggested by IKADA, and further to incorporate laminin (by combination or substitution) into a skin tissue regeneration substrate, as 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 1, 3-4, and 6-10  are rejected under 35 U.S.C. 103 as being unpatentable over IKADA (US 2009/0143287-A1; published June 2009) in view of WRAY (US 2014/0370094-A1; published December, 2014); BARSKY (US 5,508,188; published April, 1996)  and Riederer et al. (“Laminin therapy for the promotion of muscle regeneration,” 2015, ELSIVER; FEBS Letters, Vol. 589, pp. 3449-3453).
Applicants Claims
	Applicant claim 1 is discussed above.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            IKADA teaches a tissue regeneration substrate that has the ability to release basic fibroblast growth factor (bFGF), among other cell growth factors, a bioabsorbable porous substrate that contains collagen and gelatin (see whole document, particularly the title & abstract).
	IKADA teaches that “A standard production method of artificial dermis involves obtainment of a collagen sponge by freeze-drying, and in order to control degradation and adsorption rates in vivo, a cross-linking treatment is usually conducted.” ([0003]). 
	IKADA teaches that “A standard production method of artificial dermis involves obtainment of a collagen sponge by freeze-drying, and in order to control degradation and adsorption rates in vivo, a cross-linking treatment is usually conducted.” ([0003]). IKADA teaches gelatin-collagen sponges having a gelatin content of 0 wt. % (i.e. 100 wt. % collagen), a gelatin content of 10 wt. % (i.e. 90 wt. % collagen), a gelatin content of 30 wt. % (i.e. 70 wt. % collagen), a gelatin content of 50 wt. % (i.e. 50 wt. % collagen), and a gelatin content of 100 wt. % (i.e. 0 wt. % collagen) ([0055] to [0059], Test Example 1, Table 1). Regarding the limitation “wherein the ratio of the gelatin to collagen ranges from about 99 wt. % gelatin to about 1 wt. % collagen to about 96 wt. % gelatin to about 4 wt. % 
	IKADA teaches the basic method for producing their tissue regeneration substrate includes freeze-drying an aqueous mixture of collagen and gelatin and crosslinking the thus obtained dried substance ([0047]-[0048]) (i.e. “a homogenous mixture of gelatin, collagen”). IKADA teaches that “There is no limitation to the method for cross-linking the freeze-dried substance […] Among these, chemical cross-linking method using a cross-linking agent is particularly preferable, in order to attain a uniform degree of cross-linkage through the entire substrate.” ([0050]). And that “The chemical cross-linking method can be specifically conducted by, for example, immersing the freeze-dried substance in a solution that contains glutaraldehyde or like cross-linking agent. Excessive glutaraldehyde is removed by washing with water, and conducting further freeze-drying, if necessary, thereby obtaining a cross-linked bioabsorbable porous substrate.” ([0051])(instant claim 2).

	IKADA teaches that “Furthermore, because the tissue regeneration substrate of the present invention comprises a bioabsorbable substrate containing collagen and gelatin, it can be degraded and adsorbed in vivo within three weeks.” (instant claim 4).
	IKADA teaches further that “The tissue regeneration substrate of the present invention comprises cell growth factors in a collagen- and gelatin-containing bioabsorbable porous substrate. There is no limitation to the cell growth factors as long as they can promote vascularization and enhance the activity of cells. Examples thereof include cell growth factors having a vascularization action, such as a basic fibroblast growth factor (bFGF), an acid fibroblast growth factor (aFGF), a vascular endothelial cell growth factor (VEGF), a hepatocyte growth factor (HGF), a plasma-derived growth factor (PDGF), angiopoietin, and a transforming growth factor (TGF). The preferable embodiment of the present invention is bFGF.” ([0040]) (instant claim 2).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of IKADA is that IKADA does not expressly teach (1) the inclusion of laminin; (2) the mechanical properties of their tissue regeneration substrate such as (i) a peak load (instant claim 6), (ii) a peak stress (dry) (instant claim 7), (iii) a peak stress when hydrated (instant claim 8), or (iv) a compressive modulus (instant claim 9); (3) the water uptake percentage (instant claim 10); or (4) that their tissue regeneration substrate in the form of a skeletal muscle tissue regeneration substrate.
	WRAY teaches silk-based scaffolds for tissue engineering applications (see whole document) including an active agent such “An endothelialization-inducing agent can be any agent that promotes viability, adhesion, and/or function of endothelial cells, e.g., forming a layer of endothelial cells on a surface. For example, an endothelialization-inducing agent can include, but are not limited to, collagen type I, laminin, VEGF, PDGF, or any combination thereof.” [emphasis added] ([0044]). WRAY further teaches that  “In some embodiments, the method can further comprise seeding a non-endothelial cell in the bulk of the solid state silk matrix, e.g., skeletal muscle, cardiac muscle, tendon, ligament, cornea, nervous tissue, or any combinations thereof.” [emphasis added] ([0047]).
	BARSKY teaches method of growing cells in a mammal (see whole document) including providing compositions having combinations of human basement membrane proteins (“Humatrix”) such as laminin (col. 2, lines 26-40). BARSKY teaches that laminin will be present from about 1 to about 15 wt. % (col. 2, lines 58-59)(instant claim 1, “the amount of laminin ranges from about 0.04 wt. % to about 2 wt. %”). BARSKY teaches that their Humatrix is prepared by repeated homogenization at reduced temperature (col. 5, lines 43-45).
	 Riederer et al. teaches that “Muscle regeneration is essentially due to activation of satellite cells, which can be isolated and amplified ex vivo, thus representing good candidates for cell therapy. Accumulating data show that the local microenvironment plays a major role during muscle regeneration. In the satellite cell niche, a major extracellular matrix protein is laminin. […]Additionally, laminin-111 enhances myoblast proliferation in vitro and increases expression of the α7β1 integrin-type laminin receptor. Intramuscular injection of laminin-111 ameliorates muscular pathology in mdx mice, protecting muscle fibers from damage. Moreover, transplantation of human myoblasts with laminin-111 into Rag/mdx immunodeficient recipients improved efficacy of myoblast transplantation, 
	Riederer et al. further teaches that “The data summarized above strongly indicating that LM plays a role in the survival, proliferation and dispersion of transplanted human myogenic precursors suggest that manipulation of LM mediated interactions can be envisaged as a strategy for improving cell therapy in skeletal muscle degeneration/regeneration processes […].” (p. 3451, §6. Conclusions and perspectives, first paragraph).
	Regarding the claimed mechanical properties (instant claims 6-9), the tissue regeneration substrate described by IKADA includes substantially the same composition as that of the instant claims (i.e. 70 wt. % gelatin to 30 wt. % collagen) and is produced by substantially the same method (i.e. gelling/freezing/crosslinking) to obtain a gelatin-collagen biomimetic sponge. The examiner further notes that Applicants own non-patent literature publication2 describes that “The gelatin sponges comprise gelatin which provides mechanical stability and durability without 
	For completeness the examiner notes that WRAY teaches their solid-state silk matrix, can include in some embodiments, includes a compressive modulus in the range of about 75 kPa to about 1000 kPa ([0117])(overlapping the range of instant claim 9). And further that “Selection of a suitable material format can vary with tissue engineering applications, e.g., physical and mechanical properties of a target tissue to be mimicked and/or regenerated.” ([0015]).
	Regarding the claimed water uptake percentage (instant claim 10), the tissue regeneration substrate described by IKADA includes substantially the same composition as that of the instant claims (i.e. 70 wt. % gelatin to 30 wt. % collagen) and is produced by substantially the same method (i.e. gelling/freezing/crosslinking) to obtain a gelatin-collagen biomimetic sponge. MPEP §2112-IV indicates that the examiner must provide a rationale tending to show inherency. In the instant case the 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a tissue regeneration substrate including gelatin and collagen and a growth factor such as VEGF in appropriate amounts, as suggested by IKADA, the a tissue regeneration substrate being a skeletal muscle tissue regeneration substrate, as suggested by WRAY, and further to incorporate laminin (by combination or substitution) into the skeletal muscle tissue regeneration substrate, as suggested by Riederer et al., “as a strategy for improving cell therapy in skeletal muscle degeneration/regeneration processes […]” (Riederer et al., p. 3451, §6. Conclusions and perspectives, first paragraph), the laminin being included in an amount of about 1 to about 15 wt. %, as suggested by BARSKY.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
	Applicants argue that “the combination of Ikada, Wray and Hamill fails to disclose or suggest a biomimetic sponge comprising a homogeneous mixture of gelatin, collagen, laminin and crosslinker as recited in claim 1. In particular, the combination of Ikada, Wray and Hamill teaches that an aqueous mixture of collagen and gelatin is freeze dried and the subsequently freeze-dried product is then cross-linked. As discussed in the Examiner Interview, Ikada discloses soaking the scaffold in a solution containing a growth factor. The rejection indicates that it would be obvious to substitute laminin as disclosed in Wray and Hamill as the growth factor disclosed in Ikada to arrive at a scaffold having gelatin, collagen, and laminin.” (p. 7, 4th paragraph). And further “As discussed in the Examiner Interview and stated in nd paragraph).
	In response the examiner points Applicants to MPEP §2111 discussing the broadest reasonable interpretation of claims during examination. In the instant case 


Declaration under 37 C.F.R. 1.132 filed 11/20/2020:
	 The examiner has fully considered Applicant declaration filed 03/15/2021. Applicants statements in the declaration have been fully considered and are not considered of sufficient weight to overcome the prima facie case of obviousness for reasons discussed above. Particularly Applicants statements are directed at methods of making the compositions, however, the broadest reasonable interpretation of the claimed subject matter encompasses coatings, and it would have been within the ordinary level of skill in the art pertaining to biomimetic sponges to produce the best possible arrangement for the application (i.e. tissue regeneration).
In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  


Conclusion
	Claims 1, 3-4 and 6-10 are pending and have been examined on the merits. Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619                      


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hass et al.; “Biomimetic sponges for regeneration of skeletal muscle following traum,” 2018, Society for Biomaterials; Journal of Biomedical Materials Research Part A, Vol. 107, No. 1, pp. 92-103 (of record as cited on Applicants IDS dated 05/20/2020).
        2 Hass et al.; “Biomimetic sponges for regeneration of skeletal muscle following traum,” 2018, Society for Biomaterials; Journal of Biomedical Materials Research Part A, Vol. 107, No. 1, pp. 92-103 (of record as cited on Applicants IDS dated 05/20/2020).